Response to Amendment
The amendments filed on 07/18/2022 overcome the claim objection of the previous Office Action. Therefore, the claim amendments filed on 07/18/2022 will be entered and the claim objection of the previous Office Action is withdrawn.

Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that “the connecting mechanism for connecting the individual components of the foundation of De La Torre is not applicable to the foundation of Schuldt and vice versa,” Figure 1a of De La Torre depicts the use of angled reinforcing cables #7 extending through each strut rib in order to attach the vertical ring segments to one another along each of their strut ribs. Thus, even if the embodiment of figure 1A of De La Torre is separated into a plurality of individual ring segments as taught in Schuldt and as defined, such cables would still be able to vertically attach such stacked ring segments to one another along such a strut since each individual ring segment includes a respective strut rib. Schuldt teaches the use of similar angled reinforcing rods within such strut ribs to reinforce the strut ribs. Schuldt also teaches the use of anchor bolts #8 and tongue and groove connections between each individual ring segment to prevent movement of one ring segment with respect to another, where figures 3a-3c of De La Torre similarly disclose that vertically extending reinforcing cables #7 can be used to extend through the segments to attach such segments to one another. Applicant’s argument that “the tensioning of the reinforcement cables 7 of the individual ring segments of each ring/structural element 3 of De La Torre would be pulled apart” is not consistent with the embodiments of De La Torre in view of Schuldt since such tongue and groove and anchor elements of both De La Torre and Schuldt would thus provide the knowledge necessary for one of ordinary skill in the art to maintain the connection between such individual ring sections within each ring layer of De La Torre #3 while connecting each ring and ring section to one another with a respective cable #7 through each respective strut rib. In view of such connections disclosed in De La Torre as well as in Schuldt, such a modification of De La Torre in view of Schuldt to include individual ring sections would thus allow the assembly of De La Torre to properly function since De La Torre specifically teaches a cable extending within each respective strut rib and thus would properly connect and strengthen each individual primary and secondary strut rib in such a modified invention. The rejection is thus considered proper and is upheld.
Applicant does not argue the dependent claim rejections based on De La Torre in view of Schuldt other than based on their dependency upon alleged allowable claim 1 and thus such dependent claim rejections are considered proper since the rejection of claim 1 is considered proper.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that “Schuldt is silent as to a mounting ring and De La Torre is silent as to a ‘mounting ring, which is divided into a plurality of individual ring segments’” and thus together cannot be said to meet the limitations of claim 1 since either reference does not specifically teach all of the features of claim 1; however, such arguments appear to state that since a 102 anticipation type rejection was not used to reject such claim limitations, the claim should thus be allowed. The reason a 103 obvious type rejection was used in the previous Office Action is because no one reference includes each and every feature of the claimed invention, where 103 obvious type rejections are proper when examining claimed inventions. Though De La Torre does not specifically teach each and every feature of the claimed invention, De La Torre is provided to show how it is known in the art to separate a foundation for a windmill into a plurality of rings that can be vertically stacked on one another. One of ordinary skill in the art could thus use the teachings of De La Torre and apply them to improve other foundations, such as the foundation of Schuldt, in order to make manufacture and transportation of such foundations to a job site easier. The 35 U.S.C. 103 obvious type rejections of Schuldt in view of De La Torre are thus considered proper and are upheld.
Applicant does not argue the dependent claim rejections based on Schuldt in view of De La Torre other than based on their dependency upon alleged allowable claim 1 and thus such dependent claim rejections are considered proper since the rejection of claim 1 is considered proper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635